Exhibit 10.1
 
THIS DEBENTURE, AND THE SECURITIES INTO WHICH IT IS CONVERTIBLE (COLLECTIVELY,
THE "SECURITIES"), HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THE
SECURITIES ARE BEING OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER
REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"ACT"). THE SECURITIES ARE "RESTRICTED" AND MAY NOT BE OFFERED OR SOLD UNLESS
THE SECURITIES ARE REGISTERED UNDER THE ACT, PURSUANT TO REGULATION D OR
PURSUANT TO AVAILABLE EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT
AND THE COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL OR OTHER SUCH
INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE
AVAILABLE. FURTHER HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE MADE
EXCEPT IN COMPLIANCE WITH THE ACT.


SEFE, INC.


8% DEBENTURE


June 11, 2012


No. 1003 US$200,000.00


This Debenture (the "Debenture") is issued on June 11, 2012 (the "Closing Date")
by SEFE, Inc., a Nevada corporation (the "Company"), to Riverbend LLC (together
with its permitted successors and assigns, the "Holder") pursuant to exemptions
from registration under the Securities Act of 1933, as amended.


ARTICLE I.


SECTION 1.01 PRINCIPAL AND INTEREST. For value received, the Company hereby
promises to pay to the order of the Holder on June 10, 2013 in lawful money of
the United States of America and in immediately available funds the principal
sum of Two Hundred Thousand U.S. Dollars (US$200,000), together with interest on
the unpaid principal of this Debenture at the rate of eight percent (8%) per
year (computed on the basis of a 365-day year and the actual days elapsed) from
the date of this Debenture until paid.


SECTION 1.02 RIGHT OF REDEMPTION. The Company at its option shall have the right
to redeem, with three (3) business days advance written notice (the "Redemption
Notice"), a portion or all outstanding Debenture.  The redemption price shall be
one hundred percent (100%) of the amount redeemed plus accrued interest.


SECTION 1.03 INTEREST PAYMENTS. The interest so payable will be paid at the time
of maturity to the person in whose name this Debenture is registered.


SECTION 1.04 PAYING AGENT AND REGISTRAR. Initially, the Company will act as
paying agent and registrar.  The Company may change any paying agent, registrar,
or Company-registrar by giving the Holder not less than ten (10) business days'
written notice of its election to do so, specifying the name, address, telephone
number and facsimile number of the paying agent or registrar. The Company may
act in any such capacity.


ARTICLE II.


SECTION 2.01 AMENDMENTS AND WAIVER OF DEFAULT. The Debenture may not be amended.
Notwithstanding the above, without the consent of the Holder, the Debenture may
be amended to cure any ambiguity, defect or inconsistency, or to provide for
assumption of the Company obligations to the Holder.


 
-1-

--------------------------------------------------------------------------------

 
 
ARTICLE III.


SECTION 3.01 EVENTS OF DEFAULT. An Event of Default is defined as follows: (a)
failure by the Company to pay amounts due hereunder within fifteen (15) days of
the date of maturity of this Debenture; (b) events of bankruptcy or insolvency;
(f) a breach by the Company of its obligations under the Securities Purchase
Agreement which is not cured by the Company within ten (10) days after receipt
of written notice thereof.  Upon the occurrence of an Event of Default, the
Holder may, in its sole discretion, accelerate full repayment of all debentures
outstanding and accrued interest thereon


ARTICLE IV.


SECTION 4.01 GOVERNING LAW. This Debenture shall be deemed to be made under and
shall be construed in accordance with the laws of the State of Nevada without
giving effect to the principals of conflict of laws thereof. Each of the parties
consents to the jurisdiction of the U.S. District Court sitting in the District
of the State of Washington or the state courts of the State of Washington
sitting in Spokane, Washington in connection with any dispute arising under this
Debenture and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens to the bringing
of any such proceeding in such jurisdictions.


SECTION 4.02 SEVERABILITY. The invalidity of any of the provisions of this
Debenture shall not invalidate or otherwise affect any of the other provisions
of this Debenture, which shall remain in full force and effect.


SECTION 4.03 ENTIRE AGREEMENT AND AMENDMENTS. This Debenture represents the
entire agreement between the parties hereto with respect to the subject matter
hereof and there are no representations, warranties or commitments, except as
set forth herein. This Debenture may be amended only by an instrument in writing
executed by the parties hereto.


SECTION 4.04 COUNTERPARTS. This Debenture may be executed in multiple
counterparts, each of which shall be an original, but all of which shall be
deemed to constitute on instrument.


IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Debenture as of the date first written above.


SEFE, INC.




By: ___________________________________
Donald C. Johnson, Chief Executive Officer